Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING SVUL-CV A SURVIVORSHIP FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 M Funds Supplement Dated November 28, 2008, to the Prospectus Dated November 28, This Supplement adds certain information to your Prospectus, dated November 28, 2008. Please read it carefully and keep it with your Prospectus for future reference. Investment Portfolios . Four additional funds are currently available through your policy: Brandes International Equity Fund; Business Opportunity Value Fund; Frontier Capital Appreciation Fund; and Turner Core Growth Fund. For a more complete description of these funds' investments, risks, costs and expenses, please see the prospectus for each fund. Your policy's prospectus and the fund prospectuses can be requested by calling our Customer Service Center toll-free at 1-877-253-5050. These prospectuses contain information about your policy's investment options and the various fund fees and charges. Please read your policy's prospectus and the fund prospectuses carefully before investing. * The following investment managers are added to the list of Fund Managers on page 1 of the prospectus: Brandes Investment Partners, LLC Iridian Asset Management LLC Frontier Capital Management Company, LLC Turner Investment Partners, Inc. The following information is added to the Funds Available Through the Separate Account section beginning on page 16 of the prospectus: M Fund, Inc. Brandes International Equity Fund M Fund, Inc. Business Opportunity Value Fund M Fund, Inc. Frontier Capital Appreciation Fund M Fund, Inc. Turner Core Growth Fund * 152010 Page 1 of 2 November 2008 The following information is added to Appendix B of the prospectus: Fund Name Investment Adviser/Subadviser Investment Objective M Fund Brandes International Investment Adviser: Seeks to provide long-term capital Equity Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Brandes Investment Partners, LP M Fund Business Opportunity Investment Adviser: Seeks to provide long-term capital Value Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Iridian Asset Management LLC M Fund Frontier Capital Investment Adviser: Seeks to provide maximum capital Appreciation Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Frontier Capital Management Company, LLC M Fund Turner Core Growth Investment Adviser: Seeks to provide long-term capital Fund M Financial Investment Advisers, appreciation. Inc. Sub-Adviser: Turner Investment Partners, Inc. 152010 Page 2 of 2 November 2008 ING SVUL-CV SURVIVORSHIP FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY issued by Security Life of Denver Insurance Company and its Security Life Separate Account L1 The Policy Fund Managers · Is issued by Security Life of Denver Insurance Company. Funds managed by the following · Is returnable by you during the free look period if you are not satisfied. investment managers are available Premium Payments through the policy: · Are flexible, so the premium amount and frequency may vary. · AllianceBernstein, L.P. · Are allocated to the Separate Account and the Guaranteed Interest Division, based · Artio Global Management, LLC on your instructions. · BAMCO, Inc. · Are subject to specified fees and charges. · BlackRock Investment Management, The Policys Account Value LLC · Is the sum of your Separate Account, Guaranteed Interest Division and Loan · Capital Research and Management Division values. Company · Has no guaranteed minimum value for amounts in the Separate Account. The · Columbia Management Advisors, LLC value varies with the value of the Subaccounts you select. · Directed Services LLC · Has a minimum guaranteed rate of return for amounts in the Guaranteed Interest · Evergreen Investment Management Division. Company, LLC · Is subject to specified fees and charges including possible surrender charges. · Fidelity Management & Research Co. Death Benefit Proceeds · Ibbotson Associates · Are paid if your policy is in force on the Second Death. · ING Clarion Real Estate Securities L.P. · Are calculated under your choice of options: · ING Investment Management Death Benefit Option 1  the Base Death Benefit is the greater of the amount of Advisors, B.V. your base insurance coverage or your Account Value multiplied by the · ING Investment Management Co. appropriate factor from the definition of life insurance factors described in · J.P. Morgan Investment Management Appendix A; Inc. Death Benefit Option 2  the Base Death Benefit is the greater of the amount of · Legg Mason Capital Management, Inc. your base insurance coverage plus the Account Value or your Account Value · Lehman Brothers Asset Management multiplied by the appropriate factor from the definition of life insurance factors LLC described in Appendix A; or · Marsico Capital Management, LLC Death Benefit Option 3  the Base Death Benefit is the greater of the amount of · Massachusetts Financial Services your base insurance coverage plus premiums received minus partial Company withdrawals taken and the partial withdrawal fees or your Account Value · Morgan Stanley Investment multiplied by the appropriate factor from the definition of life insurance factors Management, Inc. (d/b/a Van Kampen) described in Appendix A. · Neuberger Berman, LLC · Are equal to the Base Death Benefit plus any rider benefits minus any · Neuberger Berman Management Inc. outstanding loan and accrued but unpaid loan interest, accelerated benefit lien · OppenheimerFunds, Inc. including accrued lien interest and unpaid fees and charges. · Pacific Investment Management · Are generally not subject to federal income tax if your policy continues to meet Company LLC the federal income tax definition of life insurance. · Pioneer Investment Management, Inc. Sales Compensation · T. Rowe Price Associates, Inc. · We pay compensation to broker/dealers whose registered representatives sell the · UBS Global Asset Management policy. See Distribution of the Policy , page 79 , for further information about the (Americas) Inc. amount of compensation we pay. · Wells Capital Management, Inc. This prospectus describes what you should know before purchasing the ING SVUL-CV variable universal life insurance policy. Please read it carefully and keep it for future reference. Neither the Securities and Exchange Commission (SEC) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is accurate or complete. Any representation to the contrary is a criminal offense. The policy described in this prospectus is not a deposit with, obligation of or guaranteed or endorsed by any bank, nor is it insured or guaranteed by the FDIC, the Federal Reserve Board or any other government agency. The date of this prospectus is November 28, TABLE OF CONTENTS Page Page POLICY SUMMARY 3 Special Features and Benefits 51 The Policys Features and Benefits 3 Termination of Coverage 62 Factors You Should Consider Before TAX CONSIDERATIONS 64 Purchasing a Policy 6 Tax Status of the Company 64 Fees and Charges 8 Tax Status of the Policy 65 THE COMPANY, THE SEPARATE Diversification and Investor Control Requirements 65 ACCOUNT AND THE GUARANTEED Tax Treatment of Policy Death Benefits 66 INTEREST DIVISION 13 Distributions Other than Death Benefits 66 Security Life of Denver Insurance Company 13 Other Tax Matters 68 The Investment Options 15 ADDITIONAL INFORMATION 72 DETAILED INFORMATION ABOUT General Policy Provisions 72 THE POLICY 19 Distribution of the Policy 79 Underwriting 20 Legal Proceedings 81 Purchasing a Policy 20 Financial Statements 82 Fees and Charges 25 APPENDIX A A-1 Death Benefits 32 APPENDIX B B-1 Additional Insurance Benefits 39 MORE INFORMATION IS AVAILABLE Back Cover Account Value 48 TERMS TO UNDERSTAND The following is a list of some important terms used throughout this prospectus that have special meaning. It also provides a reference to where each term is defined and discussed more fully. Term Page Term Page Account Value 48 Net Account Value 6 Accumulation Unit 48 Net Premium 3 Accumulation Unit Value 49 Policy Date 21 Base Death Benefit 1 Second Death 4 Death Benefit Proceeds 39 Segment 33 Guaranteed Interest Division 19 Separate Account 15 Guaranteed Interest Division Value 19 Separate Account Value 48 Joint Equivalent Age 21 Subaccounts 15 Loan Division 50 Surrender Value 5 Loan Division Value 50 Total Death Benefit 41 Monthly Processing Date 27 Valuation Date 49 Security Life, we, us, our and the company refer to Security Life of Denver Insurance Company. You and your refer to the policy owner.
